JEl Juez Asociado Señor Wole,
emitió la opinión del tribunal.
¡Se trata de una moción para desestimar la apelación in-terpuesta en este caso (1) porque no hay certificación al-guna del escrito de apelación, (2) porque la certificación del secretario de la corte de distrito al enviar la trans-cripción no demuestra que certificara el legajo de la sen-tencia, y porque el caso apelado no fué suficientemente identificado, haciéndose referencia meramente a su número, o sea, al No. 323.
Sobre estas cuestiones existe lo suficiente en los autos que permita al apelante certificar materias defectuosas o demostrar que esta corte en realidad tenía jurisdicción por haberse hecho la debida notificación y por haberse apelado. La corte hará esto generalmente cuando la parte procede de buena fe.
Sin embargo, los autos demuestran más particularmente que' el apelado fué en realidad notificado de la apelación, ya que él admite que se le hizo tal notificación. Para es-tar seguro de ello, el apelante debe presentar a esta corte xm certificado del escrito de apelación.
*499Por otra parte, los autos claramente demuestran que fué en el caso No. 323 que el apelante intervino ante la Corte de Distrito de Ponce; que el secretario está elevando los documentos que forman el legajo de la sentencia sin nombrarlos específicamente. Certum est quod certum reddi potest.
La moción debe ser declarada sin lugar y permitirse al apelante que eleve a esta corte una copia certificada del escrito de apelación original.